Citation Nr: 9905242	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-29 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected disability requiring 
convalescence under 38 U.S.C.A. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



REMAND

The appellant had active service from June 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, which denied the 
appellant's claims for an increased evaluation for his 
service-connected chondromalacia of the left knee, currently 
rated as 10 percent disabling, and a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 based on 
treatment for a service-connected disability requiring a 
period of convalescence.

A review of the record shows that the appellant, on his 
substantive appeal dated October 1997, requested a personal 
hearing at the local VA offices.  It does not appear that a 
hearing was ever scheduled; nonetheless, a "Report of 
Contact" dated March 1998, indicated that the appellant had 
agreed to postpone the hearing until the RO had an 
opportunity to review additional evidence.  We note that a 
claimant has a right to a hearing on appeal, if the desire 
for a hearing is so expressed.  38 C.F.R. § 20.700(a) (1998).  
In the absence of evidence suggesting that the appellant no 
longer desires a hearing at the local VA offices, and to 
ensure full compliance with due process requirements, Bernard 
v. Brown, 4 Vet. App. 384 (1993), the appellant should be 
scheduled for the next available hearing date at the VARO.

Further review of the record reveals that there are other 
private medical records in existence, which should be 
obtained, if possible.  Specifically, it is noted that only 
copies of the February 1997 operative report and pathology 
report are of record.  It does not appear that a request for 
the additional hospital records as well as outpatient 
treatment records have been requested.  We note that 
decisions of the Board must be based on all of the evidence 
available, Gilbert v. Derwinski, 1 Vet. App. 78 (1990), and 
the duty to assist includes the duty to request information 
which may be pertinent to the claim, Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Therefore, this case REMANDED to VARO for the following 
action:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for a left knee disorder 
since June 1996.  After securing the 
necessary authorization, where necessary, 
VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, those records from Florida 
Medical Center South, and Michael Ruddy, 
M.D.

2.  The VARO should schedule the 
appellant for the next available hearing 
date at the local VA office.  A copy of 
the notice for this scheduled hearing 
should be associated with the claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, the VARO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


